     Case 5:17-cv-00424-MTT-CHW Document 177 Filed 07/13/20 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

JARMOND CURRY, et al.,                      )
                                            )
                     Plaintiffs,            )
                                            )
                v.                          )   CIVIL ACTION NO. 5:17-cv-424 (MTT)
                                            )
Warden ERIC SELLERS, et al.,                )
                                            )
                Defendants.                 )
 __________________                         )

                                         ORDER

      United States Magistrate Judge Charles H. Weigle recommends granting in part

and denying in part the Defendants’ motion for summary judgment on Plaintiff Jarmond

Curry’s claims. Doc. 133. The Magistrate Judge recommends (1) granting the

Defendants’ motion as to Curry’s due process claim relating to his assignment to the

Special Management Unit (SMU) and (2) denying the motion as to Curry’s due process

claims relating to his retention in the SMU without meaningful classification review

hearings. Id.

A. The SMU assignment claim

      First, the Magistrate Judge recommends granting summary judgment on the

SMU assignment claim. Curry did not object, so pursuant to 28 U.S.C. § 636(b)(1), the

Court reviews that portion of the Recommendation for clear error. After review, the

Court accepts and adopts the findings, conclusions, and recommendations of the

Magistrate Judge as to the SMU assignment claim. That portion of the

Recommendation (Doc. 133) is ADOPTED and made the Order of the Court.
     Case 5:17-cv-00424-MTT-CHW Document 177 Filed 07/13/20 Page 2 of 5



B. The SMU retention claim

       The Magistrate Judge also recommends denying the Defendants’ motion for

summary judgment on Curry’s claims for violation of due process in retaining him in the

SMU without meaningful classification review hearings. Specifically, the Magistrate

Judge found (1) that Curry had created an issue of material fact on the merits of his due

process claim and (2) that Curry had adequately alleged physical injury. Doc. 133 at 3-

4, 7-9. The Defendants filed an objection (Doc. 142), so pursuant to 28 U.S.C. §

636(b)(1), the Court reviews de novo the portions of the Recommendation to which the

Defendants objected.

       1. The merits of the due process claim

       As to the merits of the due process claim, the Court reviews the Magistrate

Judge’s Recommendation de novo. After review, the Court accepts and adopts the

findings, conclusions, and recommendations of the Magistrate Judge to deny the motion

for summary judgment on the SMU retention claim. That portion of the

Recommendation (Doc. 133) is ADOPTED and made the Order of the Court.

       2. Available remedies

       In Curry’s brief in response to the motion for summary judgment, he alleged, for

the first time, that he had physically harmed himself as a result of the mental distress of

his SMU confinement. Doc. 124. He attached documentation from a classification

review hearing referencing “9/14/2017 Injury to inmate/oneself” and alleged that on that

date he cut himself. Docs. 124 ¶ 3; 124-1 at 1. Based on that evidence, the Magistrate

Judge found the Court cannot rule as a matter of law that Curry failed to satisfy the

physical-injury requirement of the Prison Litigation Reform Act, 42 U.S.C.A. § 1997e(e).




                                                -2-
     Case 5:17-cv-00424-MTT-CHW Document 177 Filed 07/13/20 Page 3 of 5



         The Defendants objected, arguing that Curry “is not permitted to amend his

complaint through a responsive pleading.” Doc. 142 at 2. The Defendants also argue

that “nothing in the documentation Plaintiff has presented to the Court demonstrates

that Plaintiff suffered more than a de minimis injury.” Id.

         Normally a plaintiff is not allowed to amend a complaint through a responsive

pleading. But because Curry is proceeding pro se, the Court liberally construed the new

allegations in the response brief as a motion to amend the complaint. Doc. 156 at 2;

see Newsome v. Chatham Cnty. Detn. Ctr., 256 Fed.Appx. 342, 344 (11th Cir. 2007)

(district court should have construed new allegations in a pro se prisoner’s objection to

a report and recommendation as a motion to amend the complaint).

         The Court ordered Curry to file a brief in support of his motion to amend no later

than June 5, 2020. Doc. 156 at 2. The Court ordered that that memorandum should set

forth, in detail, Curry’s allegations regarding physical injury. Id. Curry did not file that

brief.

         Motions for leave to amend are governed by Federal Rule of Civil Procedure

15(a)(2), which states that leave to amend should be “freely give[n] . . . when justice so

requires.” The Court “need not, however, allow an amendment (1) where there has

been undue delay, bad faith, dilatory motive, or repeated failure to cure deficiencies by

amendments previously allowed; (2) where allowing amendment would cause undue

prejudice to the opposing party; or (3) where amendment would be futile.” Bryant v.

Dupree, 252 F.3d 1161, 1163 (11th Cir. 2001) (citing Foman v. Davis, 371 U.S. 178,

182 (1962)). The motion to amend is denied for three reasons.




                                                 -3-
      Case 5:17-cv-00424-MTT-CHW Document 177 Filed 07/13/20 Page 4 of 5



        First, Curry has acted with undue delay. The alleged physical injury occurred in

September 2017, and Curry filed the complaint in October 2017. Docs.124 ¶ 3; 1.

However, he did not move to amend to add that allegation until his response brief was

filed March 24, 2020. Doc. 124. After reviewing the record, the Court can find no

explanation or justification for Curry’s waiting more than two years to allege injury. And

again, Curry failed to respond to the Court’s order for a brief in support of his motion.

        Second, allowing amendment would unduly prejudice the Defendant. Because of

Curry’s delay, the Defendants did not have an opportunity to conduct discovery on

Curry’s alleged injury. Further, the Defendants made sure there were no issues of

physical injury by asking Curry, in his deposition, if he was physically injured by the

Defendants’ conduct. Curry denied having suffered physical harm as a result of the

Defendants’ actions. Doc. 101-3 at 40:6-41:25. 1 Clearly it would be prejudicial to allow

Curry to allege, for the first time, a physical injury at this late stage.

        Finally, amendment would be futile. It is clear that Curry’s conclusory allegation

of physical injury is insufficient under the PLRA. For that reason, among others, the

Court ordered Curry to provide more details about his alleged injury, but he failed to do

so. Doc. 156 at 2 (ordering Curry to “set[] forth, in detail, his allegations regarding

physical injury.”). Given the conclusory nature of Curry’s allegations and the absence of

further factual detail, the new allegations fail to show a physical injury. Amendment,

therefore, would be futile.



1 To be clear, Curry’s deposition testimony is not necessarily inconsistent with his new allegations. He

denied having been injured by the Defendants’ alleged due process violations, but the injury he now
alleges is so causally attenuated from those due process violations that Curry may not have realized the
injury was covered by the Defendants’ questioning. Nonetheless, after Curry failed to allege physical
injury in the complaint and specifically denied physical injury in his deposition, the Defendants reasonably
believed that no physical injuries would be at issue in this case.


                                                        -4-
     Case 5:17-cv-00424-MTT-CHW Document 177 Filed 07/13/20 Page 5 of 5



          For the reasons noted, Curry’s motion to amend (Doc. 124) is DENIED.

          The new physical-injury allegations were the Magistrate Judge’s only basis for

finding the PLRA’s physical-injury requirement might be satisfied. Curry makes no other

argument that he has satisfied the physical-injury requirement, and the Court cannot

find any basis in the record for concluding Curry has shown he suffered a physical

injury.

          Because the Defendants objected, the Court reviews for clear error the

Magistrate Judge’s Recommendation to deny the Defendants’ motion for partial

summary judgment in limiting Curry’s claims to nominal damages. After review, that

portion of the Recommendation (Doc. 133) is REJECTED.

C. Conclusion

          For the reasons noted above, the Recommendation (Doc. 133) is ADOPTED in

part and REJECTED in part. It is ADOPTED as to the SMU assignment claims and the

merits of the SMU retention claims, but REJECTED as to available relief. Accordingly,

the Defendants’ motion for summary judgment (Doc. 101) is GRANTED in part and

DENIED in part. Curry’s only remaining claim is a due process claim for nominal

damages based on his retention in the SMU without meaningful classification review

hearings.

          SO ORDERED, this 13th day of July, 2020.

                                                  S/ Marc T. Treadwell
                                                  MARC T. TREADWELL, CHIEF JUDGE
                                                  UNITED STATES DISTRICT COURT




                                                 -5-
